Per Curiam.

The dividing by the county commissioners of the area of one township into two townships did not effect a change in the territorial jurisdiction of the County Court. The County Court, Central Area, retains jurisdiction over the area *196previously designated by the Common Pleas Court, including the area of the new township created totally within the area so previously designated.
In regard to the contention in the Rassin case that Section 2938.11 (F), Revised Code, was not complied with, the petition alleges that the case was submitted on December 14, 1964, at 11 a. m., and the judgment was announced on December 16, 1964, at 2 p. m. The statutory provision is directory and was sufficiently complied with. See City of Columbus v. Nappi, 5 Ohio St. 2d 99.

Judgments affirmed.

Taft, C. J., Zimmerman, Matthias, O ’Neill, Herbert, Schneider and Brown, JJ., concur.